Citation Nr: 1706982	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-43 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain and lumbar disc disease, L5-S1, L3-L4, and L4-L5 in excess of 20 percent prior to April 11, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of sensory neuropathy, left great toe in the L5 radiculopathy distribution, secondary to the service-connected lumbosacral strain and lumbar disc disease L5-S1, L3-L4 and L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from July 2000 to December 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to a rating in excess of 20 percent for the lumbar spine disability and entitlement to an initial rating in excess of 10 percent for residuals of sensory neuropathy of the left lower extremity were previously remanded by the Board in June 2016 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a May 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Further, during the pendency of the appeal, in a May 2014 rating decision, the RO increased the Veteran's lumbar spine disability rating to 40 percent effective April 11, 2014.  Although the RO granted a higher rating for the Veteran's lumbar spine disability, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  For the rating period prior to October 8, 2010, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

2.  For the rating period from October 8, 2010, forward, the Veteran's lumbar spine disability more nearly approximates limitation of forward flexion to 30 degrees, but 
unfavorable ankylosis of the entire thoracolumbar spine and incapacitating episodes having a total duration of at least six weeks during the past 12 months are not demonstrated.

3.  For the entire increased rating period on appeal, the Veteran has had left and right lower extremity radiculopathy of mild severity, at worst.  

CONCLUSIONS OF LAW

1.  For the rating period prior to October 8, 2010, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

2.  For the rating period from October 8, 2010, forward, the criteria for a 40 percent rating, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

3.   For the entire increased rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8520 (2016).

4.  For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in December 2008 satisfied the provisions of 
38 U.S.C.A. § 5103 (a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  The RO provided the Veteran with VA examinations to assist in determining the extent of the Veteran's lumbar spine disability.  See January 2009 and April 2014 VA examinations.  As the examination reports were written after an interview with the Veteran, a review of the claims file, a physical examination of the Veteran (including range of motion testing), and contained specific findings indicating the nature of the Veteran's lumbar spine disability, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Further, VA has obtained records of treatment reported by the Veteran, including service treatment records, statements from the Veteran, and VA treatment records. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 



Increased Rating for Lumbar Spine Disability

The Veteran contends that his service-connected lumbar spine disability is more severe than the 20 and 40 percent ratings currently assigned.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents unfavorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). 
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Turning now to the relevant evidence of record, a December 2007 VA physical therapy note where the Veteran was noted to have a normal gait.  Flexion of the lumbar spine was to 50% (i.e., approximately 45 degrees).  

The evidence also includes a January 2009 VA spine examination.  During the evaluation, the Veteran denied flare-ups, but indicated that in December 2008 he had a period of incapacitation lasting 2-3 days.  He further reported that in the last 12 months he had lost 4 weeks of work due to back pain.  The Veteran also indicated that he had radiating pain down both legs, but was able to walk 1/4 mile.  He did avoid bending, and reported that he was unable to pick up his oldest child or bathe his baby.  Upon physical examination, the Veteran's gait was normal and there was no ankylosis of the spine.  Spasms were noted to occur on the left and right side of the spine.  There was also pain with movement and tenderness.  Range of motion testing revealed flexion limited to 40 degrees with pain starting at 35 degrees.  Following repetitive use testing, there was pain, but no additional limitation of motion.  Sensation was intact to pinprick in the left leg except in the left great toe.  

VA treatment record in Virtual VA show that the Veteran was seen in September 2009 for complaints of low back pain after moving furniture and aggravation of his chronic low back pain.  The Veteran was able to bear weight and ambulate.  Upon physical examination there were mild paravertebral spasms and the Veteran was able to raise both legs, albeit with radicular pain.  His gait was normal.    

An October 8, 2010 VA mental health note indicates that the Veteran reported "increased pain" that month, which was noted to likely contribute to his psychiatric symptoms.  

VA treatment records in Virtual VA also include October 9, 2010 records.  These entries indicate that the Veteran had a history of chronic back pain since service.  He presented with acute lower back pain that radiated down both legs to his great toes.  The Veteran reported that the pain started after he was pulled into the bathtub by his daughter.  Since that date, the Veteran noted that increased pain starting from L5-S1 area that radiated down both legs and feet.  The pain was "so severe, that it is completely limiting his ambulatory ability."  Pain was also described as "electric shocks going down my legs."  The physician indicated that the Veteran's bilateral toes were numb and paresthesias were present in the 2nd and 3rd digits bilaterally.  The pain was noted to have started acutely when he was bending over the tub to pick up his daughter and had progressed since that time.  The Veteran denied any bowel/bladder dysfunction.  Upon physical examination, the Veteran's lumbar spine was tender to touch.  He also complained of tingling in his left leg lower extremity during left side bend and tingling in both legs on right side bend.  He had pain in forward flexion with limited range of motion and had difficulty and pain with back extension. Pain was exacerbated by flexion and extension.

In an October 12, 2010 VA pain consult note, it was indicated that the Veteran was admitted on October 9, 2010 with "exacerbation of back pain."  The pain came on while he was bathing his daughter.  An MRI of the spine was conducted in October 2010 and, when comparted to a December 2007 MRI report, showed "increased degenerative disc desiccation at L5-S1."  In an October 12, 2010 VA nursing bedside note, the Veteran stated "my pain has really shot up."  

Pursuant to the Board's June 2013 remand, the Veteran was afforded another VA spine examination in April 2014 (located in Virtual VA).  During the evaluation, the Veteran reported that he had back pain all the time, which was made worse with sitting and lifting.  He also reported pain and numbness in the left lower extremity.  Flare-ups were also noted after lifting or prolonged sitting.  Range of motion testing showed flexion of the thoracolumbar spine limited to 35 degrees with no objective evidence of pain.  Repetitive use testing showed flexion limited to 30 degrees as a result of weakened movement, incoordination, pain, instability, and lack of endurance.  The examiner also noted that the Veteran had muscle spasms and localized tenderness.  The Veteran was also diagnosed with radiculopathy of the left lower extremity.  There was no ankylosis of the spine.  Further, although the Veteran was noted to have IVDS, there were no incapacitating episodes over the past 12 months.  The examiner indicated that L4-S3 (sciatic nerve) root was involved and was of "mild" severity in the left lower extremity.  It was also noted that the Veteran regularly wore a back brace.     

Upon review of all the evidence of record, lay and medical, the Board finds that, for the rating period prior to October 8, 2010, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion more nearly approximating 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

Specifically, the evidence prior to October 8, 2010 shows that the Veteran's gait was normal.  See December 2007 VA treatment record, September 2009 VA treatment record, and January 2009 VA examination report.  Further, forward flexion of the Veteran's lumbar spine was, at worst, limited to 40 degrees with pain at 35 degrees.  See January 2009 VA examination report.  The Board notes that in September 2009 the Veteran was seen for aggravation of his chronic low back pain after moving furniture.  The Veteran was able to bear weight and ambulate.  Upon physical examination there were only mild paravertebral spasms.  There was no indication that the Veteran's range of motion of the thoracolumbar spine was limited to 30 degrees or less as contemplated by a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, nor was such approximated.  38 C.F.R. § 4.71a.  The Board finds further that the 20 percent rating assigned prior to October 8, 2010, contemplates any functional impairment in the lumbar spine that the Veteran experienced during that time period.   

Further, for the rating period prior to October 8, 2010, the evidence does not show that the Veteran had incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  During the January 2009 VA examination, the Veteran denied flare-ups.  Further, the examiner indicated that the Veteran had only one incapacitating episode in December 2008 lasting 2-3 days.  Although the Veteran reported that in the last 12 months he had lost 4 weeks of work due to back pain, the Board finds that there is no indication in the record that there Veteran was prescribed bed rest by a physician during these 4 weeks.  As such, these episodes do not amount to incapacitating episodes as contemplated under the Formula for Rating IVDS.  See Note (1) to Diagnostic Code 5243 (for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).

For these reasons, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability for the rating period prior to October 8, 2010.

However, the Board finds that, for the rating period from October 8, 2010, forward, the Veteran's lumbar spine disability more nearly approximates limitation of forward flexion to 30 degrees.  In this regard, an October 8, 2010 VA mental health note indicates that the Veteran reported "increased pain" that month.  Further, the Veteran was seen on October 9, 2010 for back pain.  Specifically, the Veteran reported that the pain started after he was pulled into the bathtub by his daughter.  Since that date, the Veteran reported that he had increased pain starting from L5-S1 area that radiated down both legs and feet.  The pain was "so severe, that it is completely limiting his ambulatory ability."  Pain was also described as "electric shocks going down my legs."  The physician indicated that the Veteran's bilateral toes were numb and paresthesias were present in the 2nd and 3rd digits bilaterally.  Upon physical examination, the Veteran's lumbar spine was tender to touch.  Notably, he had pain in forward flexion with "limited ROM and has difficulty and pain with back extension." Pain was noted to be "exacerbated by flexion, extension and with and ROM of spine, including walking."

Further, an October 2010 MRI report, showed "increased degenerative disc desiccation at L5-S1."  In an October 12, 2010 VA nursing bedside note, the Veteran stated "my pain has really shot up."  Additionally, during the April 2014 VA examination, the Veteran reported that he had back pain all the time, which was made worse with sitting and lifting.  Upon repetitive use testing, range of motion of the spine in flexion was limited to 30 degrees.  It was also noted that the Veteran regularly wore a back brace.  

Based on the foregoing, a 40 percent rating is assigned for the lumbar spine disability beginning October 8, 2010, forward, and such award contemplates not only limited and painful motion of the lumbar spine, but also the additional 5 degree loss of flexion upon repetitive use testing in April 2014, which was the result of weakened movement, incoordination, pain, instability, and lack of endurance.  The Board notes that a 40 percent rating is the maximum schedular rating under the General Rating Formula based upon loss of range of motion.  

The General Rating Formula for Diseases and Injuries of the Spine provides a higher rating of 50 percent disability rating for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  However, the evidence of record, to include VA treatment records and the April 2014 VA examination report, does not show that the Veteran's spine is ankylosed.  

Consideration of rating in excess of 40 percent based on the DeLuca factors is not warranted as 40 percent is the maximum rating for limitation of motion without ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  


Further, there is no indication that the Veteran's IVDS has resulted in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months with prescribed bed rest.   

Accordingly, the Board finds that the 40 percent rating should be awarded from October 8, 2010, forward, but a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted at any time during the appeal period.

Neurological Abnormalities

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Initially, the Board notes that there is no lay or medical evidence showing that the Veteran has any other neurological impairment in the bowel or bladder that is associated the service connected lumbar spine disability.  

The Veteran has already been assigned a 10 percent disability rating for radiculopathy of his left lower extremity under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve for the entire rating period on appeal.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost. 
38 C.F.R. § 4.124a (2016).   

Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy is not warranted.  In the January 2009 VA examination, sensation was intact to pinprick in the left leg except in the left great toe.  The April 2014 VA examiner conducted a sensory exam and specifically indicated that L4-S3 (sciatic nerve) root was the cause of the Veteran's radiculopathy, but noted that it was only of "mild" severity in the left lower extremity.  Mild radiculopathy warrants a 10 percent rating under Diagnostic Code 8520.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left lower extremity radiculopathy.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability is more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

For these reasons, the Board finds that a rating in excess of 10 percent for the left lower extremity radiculopathy disability is not warranted for the entire rating period on appeal.

Next, and upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether a separate rating is warranted for radiculopathy of the right lower extremity. As noted above, the Board must consider whether a separate evaluation for neurological disability is warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

During the January 2009 VA examination, the Veteran indicated that he had radiating pain down both legs.  VA treatment records show that the Veteran was seen in September 2009 for complaints of low back.  Upon physical examination, the Veteran had radicular pain during a straight leg raise test of both legs.  In a March 2010 VA treatment record, the Veteran indicated that he had low back pain with radiation down his right leg.  Further, October 9, 2010 VA treatment records show that the Veteran complained of lower back pain that radiated down both legs to his great toes.  The pain was described as "electric shocks going down my legs."  Notably, the VA physician indicated that the Veteran's toes were numb, and paresthesias were present in the 2nd and 3rd digits bilaterally.  VA treatment records also show continuous notations of lumbar radiculopathy as an active problem.  

The Board acknowledges that the Veteran reported only left leg radiculopathy symptoms during the April 2014 VA examination; however, the Board finds that the weight of the evidence of record during the appeal period reflects consistent complaints of bilateral radicular pain, to include clinical findings in October 2010 of numbness and paresthesias in the 2nd and 3rd digits, bilaterally.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating is warranted for mild radiculopathy of the right lower extremity for the entire rating period on appeal.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 
A comparison between the level of severity and symptomatology of the disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Considering the lay and medical evidence, the Veteran's lumbar spine disability throughout the appeal period has been manifested primarily by chronic lumbar strain, disc disease, as well as painful and limited motion, and their resulting impairment, are contemplated by the rating schedule.  The General Rating Formula specifically provides for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5237-5243; DeLuca, Burton, supra.  Thus, in this case, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected lumbar spine are inadequate.



Moreover, with regard to the Veteran's radiculopathy in both lower extremities, his signs and symptoms, which include mild radicular pain and numbness, are also contemplated by the rating criteria.  See DC 8520.  

In the absence of exceptional factors associated with his disabilities, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." 

Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence demonstrates that the Veteran is currently employed.  See April 2014 VA examination report.  As such, the issue of TDIU is not raised by the record.
ORDER

For the rating period prior to October 8, 2010, a rating in excess of 20 percent for a lumbar spine disability is denied. 

For the rating period from October 8, 2010, forward, a 40 percent rating, but no higher, for a lumbar spine disability is granted, subject to the laws and regulations governing monetary benefits.

For the entire rating period on appeal, a separate 10 percent rating, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing monetary benefits.

For the entire rating period on appeal, a rating in excess of 10 percent for left lower extremity radiculopathy is denied.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


